Citation Nr: 1454511	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  14-38 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Whether the appellant can be recognized as the surviving spouse of the Veteran for purposes of establishing basic eligibility for VA death benefits.  


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 1963.  He died in February 2010 and the appellant is the Veteran's ex-wife.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 administrative decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran and the appellant were divorced at the time of the Veteran's death in February 2010.  


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for purposes of establishing basic eligibility for VA death benefits are not met.  38 U.S.C.A. § § 101, 1310 (West 2014); 38 C.F.R. § § 3.50, 3.55, 3.206 (2014)


REASONS AND BASES FOR FINDING AND CONCLUSION

Because this case is decided based on a lack of legal entitlement under law, and the facts are undisputed.  The statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001).  See also Mason v. Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable "because the law as mandated by statute and not the evidence is dispositive of the claim"].

The appellant seeks status as the surviving spouse of the Veteran for purposes of entitlement to VA death benefits.  The appellant maintains that, despite her divorce from the Veteran, she should nonetheless be awarded VA death benefits because she was previously married to the Veteran for 24 years and they bore 3 children together.  The Board sympathizes with the appellant; however, she does not qualify as the Veteran's "surviving spouse" for VA purposes.

As applicable to this case, a "surviving spouse" is a person who had a valid marriage to the Veteran, and was the spouse of the Veteran at the time of the Veteran's death.  38 C.F.R. § 3.50(b).

In this case, it is undisputed that the appellant and the Veteran were divorced at the time of his death.  The appellant indicated on her March 2014 claim form that she and the Veteran divorced in 1984.  Moreover, the Veterans' death certificate shows his spouse at the time of death as someone other than the appellant.  No evidence contesting the validity of the divorce is of record.

As the appellant was divorced from the Veteran at the time of his death, she does not qualify as his "surviving spouse." Id.

To some extent, the appellant appears to be raising an argument couched in equity.  While sympathetic to the appellant, the Board is nonetheless bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board has decided this case based on its application of this law to the pertinent facts.  See Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) [noting that the Court must interpret the law as it exists, and cannot extend benefits out of sympathy for a particular claimant].


ORDER

The appellant is not recognized as the surviving spouse of the Veteran for the purposes of basic eligibility for VA benefits, and the appeal is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


